Appellant in one of his bills of exceptions complains of the court's charge because it omitted to state that "the corroboration is not sufficient if it merely shows the commission of the offense." This language is used in Article 801, relating to accomplice testimony. It is not used in Article 789, which has reference to, and in our opinion controls, the qualification put by law upon the testimony of the females charged to have been seduced, and we think the criticism of the charge mentioned is not well taken.
Overruled. *Page 534